Citation Nr: 0615108	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-28 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from April 1973 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 decision letter by the 
Department of Veterans Affairs Medical Center (VAMC) located 
in St. Louis, Missouri.                  

This appeal is remanded to the VAMC via the Appeals 
Management Center in Washington, D.C.


REMAND

In this case, the appellant contends that he is entitled to 
an annual clothing allowance on the basis that he uses 
ointments for his service-connected skin condition which 
stain and cause damage to his clothing.  The appellant also 
maintains that he wears a prosthetic device for his service-
connected left knee disability that causes irreparable damage 
to his outer clothing.  In this regard, in the appellant's 
September 2005 notice of disagreement, the appellant stated 
that he had a service-connected disability which required him 
to use a prosthetic device.  Specifically, the appellant 
indicated that he was issued a knee brace for his left knee.  
The Board observes that the appellant is service-connected 
for history of acne vulgaris with recurrent eczematous 
dermatitis, and history of a left knee injury with 
degenerative joint disease.    

VA law provides that a veteran who has a service-connected 
disability is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C.A. § 1162 
(West 2002).  The annual clothing allowance is payable in a 
lump sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances (including a wheelchair) which tend 
to wear or tear clothing because of such disability; or (2) 
the Chief Medical Director or designee certifies that, 
because of the use of a physician-prescribed medication for a 
skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's outer 
garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a) (2005).

In a September 2005 decision letter, the St. Louis VAMC 
denied the appellant's claim for entitlement to an annual 
clothing allowance.  In the letter, the St. Louis VAMC noted 
that the appellant was service-connected for a skin condition 
and that he used Absorbase ointment to treat his skin 
condition.  However, the VAMC stated that they had contacted 
a "pharmacy" to determine if the ointment used by the 
appellant caused irreparable damage to clothing, and that the 
conclusion was that it did not.  In this regard, the Board 
notes that the evidence of record is negative for any 
statement from the aforementioned pharmacist.  In addition, 
although the VAMC noted in the September 2005 decision letter 
that the appellant used Absorbase ointment, the Board 
observes that in the appellant's substantive appeal, the 
appellant reported that he also used hydrocortisone, 
"fluocinine" ointment, urea topical cream, capsaicin cream, 
"troamicolm," and "breitracine" zinc ointment for his 
service-connected skin condition.  Moreover, in the September 
2005 decision letter, the VAMC did not specifically address 
the appellant's contention that he wore a prosthetic device 
for his service-connected left knee disability that caused 
irreparable damage to his outer clothing.  Thus, this case 
needs to be returned to the VAMC for additional development.  

Accordingly, the case is remanded for the following action:

1.  A written statement from the 
pharmacist referred to in the September 
2005 decision letter regarding the 
question of whether ointment used by the 
appellant caused irreparable damage to 
clothing, should be obtained and added to 
the record, if possible.

2.  Then, medical opinions should be 
obtained with respect to whether or not a 
left knee prosthetic device and/or brace 
required because of service-connected left 
knee disability tend to wear or tear the 
appellant's clothing, and whether or not 
any medicine/ ointments/salve/creams, to 
specifically include hydrocortisone, 
"fluocinine" ointment, urea topical 
cream, capsaicin cream, "troamicolm," 
"breitracine" zinc ointment, and 
Absorbase topical ointment, prescribed for 
and used by the appellant for his service-
connected skin condition cause irreparable 
damage to his outer garments.  The 
rationale for any opinions expressed must 
be set forth in detail.  If a VA 
examination(s) is required to address 
these questions, such an examination 
should be scheduled.  The reports prepared 
should be typed.   

3.  The St. Louis VAMC must notify the 
appellant that it is his responsibility to 
report for the examination(s) and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The St. Louis VAMC must then review 
and re-adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, the VAMC must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review. 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






